PER CURIAM.
Upon the petition of Eugene Tyndall this Court issued its writ of habeas corpus and *813the respondent filed a return thereto which revealed there existed a dispute as to factual matters. Accordingly, the cause was referred to Honorable Gunter Stephenson, one of the judges of the Circuit Court, Tenth Judicial Circuit, to take such testimony as he should deem necessary, making findings thereon, and report such to this Court. Tyndall v. Cochran, Fla.1962, 143 So.2d 489.
The findings of the Commissioner have been filed with this Court, accompanied by a transcript of the hearing which he conducted.
It has been conclusively established that the petition for writ of habeas corpus is not supported by the facts.
Accordingly, the writ of habeas corpus heretofore issued should be discharged and the petitioner remanded to the custody of the respondent.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and O’CONNELL, TJ., concur.